Title: To George Washington from William Heath, 4 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 4. 1782.
                  
                  I was the last evening honored with yours of the 3d which puts a stop to my going down the river conformably to your excellency’s former instructions.
                  The enclosed came to hand this morning.  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               